DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 23 is objected to because of the following informalities:  

“means for providing current at the first current level to the second node in a pull-up phase of the current steering charge pump” should read as “means for providing current at the first current level to the second node in a pull-up phase of a current steering charge pump”.  

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitations are found in claim 23, “means for providing current at the first current level to the second node in a pull-up phase of the current steering charge pump and for sinking current at the first current level from the second node in a pull-down phase of the current steering charge pump”, which has the corresponding structure described in the specification: Circuitry of Third Branch as described in Paragraph [0059] and Figs. 10A-D, 1002.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 & 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19, the claim 19 limitation “supplying a second current at the first current level from the first current source to an output node of a current steering charge pump in response to a second input on the first signal line” is considered indefinite because it is unclear if “a current steering charge pump” is the same as “steering a first current at a first current level from a first current source, through an internal node of a current steering charge pump” of a prior limitation of claim 19. 
Examiner suggests amending the limitation as “supplying a second current at the first current level from the first current source to an output node of the current steering charge pump in response to a second input on the first signal line”, thereby indicating that they are the same current steering charge pump.

Regarding claim 24, the claim 24 limitation “includes a third current source configured for a current at the first current level a fourth current source configured for a current at the first current level” is considered indefinite because it is unclear if “the first current level a fourth current source” are supposed to be separated portions of the limitation, nor is it clear how the limitation is supposed to be interpreted if it is a single continuous portion of the limitation.
Examiner suggests amending the limitation as “includes a third current source configured for a current at the first current level and a fourth current source configured for a current at the first current level”, thereby indicating that they are separate portions of the limitation. 

Dependent claims 20-22 are rejected because they are dependent on claim 19 which is rejected above. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 & 4 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Cheng (US 2015/0200588).

Regarding claim 1, Cheng discloses a charge pump (Fig. 3, 300; FIG. 3 illustrates an improved charge pump circuit 300), comprising: a first branch (Fig. 3, 316 downwards to 336, First Branch) that includes a first node (Fig. 3, Node Between 326 and 336) connected between a first pull-up switch (Fig. 3, 326) and a first pull-down switch (Fig. 3, 336; Paragraph 0040, NMOS transistors 342 and 344 provide a current path 340 to a pull-down circuit 330 that include NMOS transistors 332, 334, and 336, and a pull-up circuit 320 that includes PMOS transistors 322, 324, and 326); a second branch (Fig. 3, 324 downwards to 334, Second Branch) that includes a second node (Fig. 3, Node Between 324 and 334) connected between a second pull-up switch (Fig. 3, 324) and a second pull-down switch (Fig. 3, 334; Paragraph 0040, pull-down circuit 330 that include NMOS transistors 332, 334, and 336, and a pull-up circuit 320 that includes PMOS transistors 322, 324, and 326), the second branch is connected in parallel with the first branch (Fig. 3, Branches are Parallel; Paragraph 0041, source of NMOS transistors 332 and 334 are coupled to the drains of PMOS transistors 322 and 324 at the non-inverting side of the operational amplifier 382 and the source of NMOS transistor 336 is coupled to the drain of PMOS transistor 326 at the inverting side of the operational amplifier 382 to achieve the current matching between the transistors); a voltage equalization circuit (Fig. 3, 382 & Figs. 5A-B, 582, Operational Amplifier of Same Embodiment) to equalize a first voltage at the first node (Figs. 5A-B, Vbn, First Node Between 526 and 536 same Embodiment as Figure 3) and a second voltage at the second node (Figs. 5A-B, Vbnx, Second Node Between 524 and 534 Same Embodiment as Figure 3; Paragraph 0047, operational amplifier 582 thus forces V.sub.bnx and V.sub.bn to be equal); and a third branch (Fig. 3, 312 Downwards to 342, Third Branch) that includes a third node (Fig. 3, Node Between 322 & 332) connected between a third pull-up switch (Fig. 3, 322) and a third pull-down switch (Fig. 3, 332; Paragraph 0040, pull-down circuit 330 that include NMOS transistors 332, 334, and 336, and a pull-up circuit 320 that includes PMOS transistors 322, 324, and 326), the third node connected to the second node (Fig. 3, Third node between 322 & 332 is coupled to Second Node between 324 & 334; Paragraph 0041, source of NMOS transistors 332 and 334 are coupled to the drains of PMOS transistors 322 and 324 at the non-inverting side of the operational amplifier 382), the third pull-up switch and the first pull-up switch are controlled by a common pull-up signal (Fig. 3, Pull-up Switches 322 and 326 have Inverted Up Input; Paragraph 0039, an input in any of the figures labeled as an up input refers to an input that receives an inverse of the UP signals), and the third pull-down switch and the first pull-down switch are controlled by a common pull-down signal (Fig. 3, Pull-down Switches 332 and 336 have Non-Inverted Down Signal; Paragraph 0039, an input in any of the figures labeled as a do input refers to an input that receives DOWN signals).

Regarding claim 4, Cheng teaches the charge pump of claim 1. Cheng further teaches wherein the second pull-up switch is controlled by the inverse of the common pull-up signal (Fig. 3, 324, Non-Inverse Up signal is Inverse of Inverse Up Signal) and the second pull-down switch is controlled by the inverse of the common pull-down signal (Fig. 3, 334, Inverse Down Signal).

Allowable Subject Matter

Claims 12-18 are allowed.

Claim 23 is objected to but would be allowable if rewritten to correct the claim objection. 

Claims 2-3 & 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19-22 & 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Claims distinguish over the prior art in that no combination of the prior art specifically teaches a voltage equalization circuit including an op-amp in a voltage follower configuration having a first input connected to the first node, a second input connected to the second node, and an output connected to the second node, nor a first current source connected between the first and second pull-switches and a second current source connected between the first and second pull-down switches.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 7,616,035 discloses a charge pump circuit with a first node with associated pull-up/pull-down switches and a second node with associated pull-up/pull-down switches and a voltage equalizer coupled to both nodes (See Figure 2, 50).
US Patent 9,634,561 discloses a charge pump circuit with parallel first node and second node branches coupled to a voltage equalizer circuit (See Figure 1, 100).
US Patent 8,179,175 discloses a charge pump circuit containing a voltage equalizer between pull-up and pull-down parallel node branches. 
US PGPUB 2015/0288355 discloses a charge pump assist circuit that toggles between different outputs based on a divided voltage level shifter. 
US Patent 7,977,987 discloses a charge pump with a voltage follower op-amp circuit (See Figure 2). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        
/ILWOO PARK/Primary Examiner, Art Unit 2184